Title: To George Washington from Steuben, 29 January 1790
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Sir
New York Jany 29th 1790.

Though sensibly imprest with the marks of confidence & freindship, you have been pleased to manifest for me, since my arrival in America.
Nothing but the most urgent necessity could induce me at this time, to divert your attention from more important Objects of National concern, to the consideration of one, which may be of a more personal nature.
Unaccustomed to suffer pecuniary distress before I came to this Country, the indigent situation to which I find myself reduced, becomes every hour more insupportable.
Seven Years have now been spent in vain solicitations for the determination of a cause, the justice of which was at all times acknowledged by a large and respectable majority of the old Congress.
Flattered from Session to Session with the hopes of a determination in my favor—I have been induced to prolong my stay in this Country untill I have incumbered myself with Debt, and every possible resource exhausted—The immediate decision of Congress on my Memorial presented at their last Sessions is

therefore become indispensible to my existance, and it is to solicit such Official assistance as propriety may authorise in this respect, that I now take the liberty to address you.
The peculiarity of my situation in every respect is submitted as the true reason for making the request—It is indeed peculiar—Whatever the decision may be, I shall at least be releived from all that anxiety of mind, which arises from expectations so long deferred.
In whatever quarter of the Globe I may be obliged to seek an Asylum, the reputation I established in my own Country before, I left it, will always insure me the esteem of every honest Man, nor will this sentiment be lessened by the small share I have had, in the glorious Revolution of the United States.
And as I shall have nothing to reproach myself with, I shall be able to support my situation (however reduced) without a blush. With the highest respect I have the honor to be Sir Your Most Obedient & very humble Servant

Steuben

